Per Curiam :
This casé is ruled by Mickley’s App., 92 Pa. 514, and Fitzwater’s App., 94 Pa. 141, where it was held that if a bequest be made to a person absolute in the first instance, and it is provided that in the event of death, or death without issue, another legatee or legatees shall be substituted to the share or legacy thus given, it shall be construed to mean death, or death without issue, before- the testator. The first taker is always the first object of the testator’s bounty, and his absolute estate is not to bo cut down to an estate for life. An examination of the will of Ann Stevenson shows that the application of this rule will carry out the manifest intent of the testator. She devises the property in controversy “to my son Joseph Stevenson, to liis.heirs and assigns forever. Should my said son Joseph Stevenson depart this life without leaving lawful issue to survive him, it is my will, and I so direct that said property as would have fallen to my deceased son, I direct that it shall be given to my son William John Stevenson, provided that the lawful issue of such deceased son shall be entitled to such property.” It is plain that her son Joseph, the first taker, was the first oN ject of her bounty. She gives him an estate in fee, but, if ho should die before her without issue, then the share which Joseph would have taken had he lived, is to go to her son *572William John Stevenson. There is nothing here upon which to hang even a doubt.
Judgment affirmed.